discharged for misconduct connected to his work. The appeals referee
                  reversed, concluding that appellant "made an error in judgment," but that
                  there was no adverse effect to Guardsmark and, thus, disqualifying
                  misconduct had not been established. The Board of Review, however,
                  found that disqualifying misconduct had been established and therefore
                  reversed the appeals referee's decision and directed appellant to repay the
                  overpaid benefits received. On judicial review, the district court denied
                  appellant's petition in part, affirming the Board's decision to deny benefits
                  based on disqualifying misconduct, but granted the petition as to the
                  Board's directive that appellant repay an unspecified amount of overpaid
                  benefits received. This appeal followed.
                              We conclude that the Board's decision to deny unemployment
                  benefits based on disqualifying misconduct was not arbitrary or capricious
                  or an error of law. NRS 233B.135(3); McCracken v. Fancy, 98 Nev. 30, 31,
                  639 P.2d 552, 553 (1982) (setting forth the standard of review).
                  Substantial evidence in the record supports the Board's factual
                  determinations, and appellant does not contest that he was sitting in a
                  personally-owned chair, had removed his shoes, and was reading a book
                  while on duty. See Kolnik v. Nev. Emp't Sec. Dep't,     112 Nev. 11, 16, 908
                  P.2d 726, 729 (1996) (defining substantial evidence). Appellant also does
                  not contest that he called the client representative to ask her on a date,
                  though he disputes the factual circumstances leading up to the telephone
                  call. These actions violated the reasonable policies of the security
                  company, which required a proper uniform at all times, alertness and
                  careful watch over the area of responsibility, and which prohibited
                  personal reading material and dating or becoming "overly friendly" with a
                  client's employees. Despite the assertion of our dissenting colleague that


SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    ea
                  any employer could allege after termination that an employee violated
                  company policies in order to preclude unemployment benefits, here,
                  appellant does not deny that he did in fact violate Guardsmark's policies.
                  Thus, we find no abuse of discretion or error of law in the Board's
                  determination that disqualifying misconduct was shown. NRS 612.385;
                  Garman u. State, Emp't Sec. Dep't, 102 Nev. 563, 565, 729 P.2d 1335, 1336
                  (1986) (defining disqualifying misconduct as "a deliberate violation or a
                  disregard of reasonable standards, carelessness or negligence showing [a]
                  substantial disregard of [the employee's] duties" (quotation marks
                  omitted)); see also Kolnik, 112 Nev. at 16, 908 P.2d at 729 (explaining that
                  whether an employee's negligence is of such a nature as to constitute
                  willful misconduct for the purpose of denying unemployment benefits is a
                  question of law). Accordingly, we affirm the district court's order denying
                  in part judicial review as to appellant's disqualifying misconduct.      See
                  Leeson v. Basic Refractories,   101 Nev. 384, 385-86, 705 P.2d 137, 138
                  (1985) (explaining that the Board's decision will not be disturbed if it is
                  supported by substantial evidence).
                              It is so ORDERED. 2


                                                              Parraguirre




                       2 We have considered appellant's other arguments and conclude they
                  lack merit. In light of this order, we deny appellant's May 19, 2015,
                  motion for leave to proceed according to NRAP 46(b) and file a reply brief.



SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    ce
                CHERRY, J., dissenting:
                            Because I disagree with my colleagues' decision to affirm the
                district court's order denying appellant's petition for judicial review, I
                must dissent. Although appellant does not deny the conduct at issue, his
                actions did not rise to the level of showing "a deliberate violation or a
                disregard of reasonable standards, [or] carelessness or negligence showing
                [a] substantial disregard of [the employee's] duties."   Garman v. State,
                Emp't Sec. Dep't, 102 Nev. 563, 565, 729 P.2d 1335, 1336 (1986) (internal
                quotation omitted). Therefore, appellant's actions lacked the necessary
                element of wrongfulness and did not constitute misconduct disqualifying
                him from receiving unemployment benefits.       See NRS 612.385; Kolnik v.
                Neu. Emp't Sec. Dep't, 112 Nev. 11, 15-16, 908 P.2d 726, 729 (1996).
                Furthermore, Nevada is an at-will employment state, see Ozawa v. Vision
                Airlines, Inc., 125 Nev. 556, 560, 216 P.3d 788, 791 (2009), and applying
                such a deferential standard to the Board's decisions could allow any
                employer to allege after termination that the employee violated company
                policies in order to preclude unemployment benefits. For these reasons, I
                would reverse the district court's order denying judicial review as to
                appellant's disqualifying misconduct.



                                                            Cherry
                                                                     Chuusr              J.




                cc: Hon. Jerry A. Wiese, District Judge
                     John Mahler
                     State of Nevada/DETR
                     Eighth District Court Clerk




SUPREME COURT
     OF                                                 4
   NEVADA


(0) 1947A ero